

117 HR 3591 IH: Safe Roads Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3591IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Johnson of Georgia (for himself, Mr. García of Illinois, Mr. Cohen, and Mr. Bergman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to prescribe a motor vehicle safety standard that requires new commercial motor vehicles to be equipped with an automatic emergency braking system, to require automatic emergency braking installed in commercial motor vehicles to be used while in operation, and for other purposes.1.Short titleThis Act may be cited as the Safe Roads Act of 2021.2.Motor vehicle safety standard(a)Motor vehicle safety standard for truck tractors with electronic stability controlNot later than 1 year after the date of enactment of this section, the Secretary of Transportation shall—(1)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires any truck-tractor subject to Federal motor vehicle safety standard 136 (49 C.F.R. 571.136; relating to electronic stability control systems for heavy vehicles) that is manufactured after the effective date of the standard to be equipped with an automatic emergency braking system; and(2)include standards that establish the performance requirements for automatic emergency braking systems.(b)Federal motor carrier safety regulation for truck tractors with electronic stability controlNot later than 1 year after the date of enactment of this section, the Secretary shall prescribe a regulation under section 31136 of title 49, United States Code, that requires an automatic emergency braking system installed in any truck-tractor subject to Federal motor vehicle safety standard 136 (49 C.F.R. 571.136; relating to electronic stability control systems for heavy vehicles) in operation on or after the effective date to be used at any time during which the truck-tractor is in operation.(c)Report on automatic emergency braking in medium commercial motor vehiclesNot later than 2 years after the date of enactment of this section, the Secretary shall—(1)complete a study on equipping commercial motor vehicles with automatic emergency braking to avoid or mitigate a collision with an obstacle in the path of the vehicle; (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the study described in paragraph (1); and(3)if the Secretary determines it to be necessary, initiate a Federal Motor Vehicle Safety Standard for automatic emergency braking for all commercial motor vehicles, if appropriate.(d)DefinitionsIn this section:(1)Automatic emergency braking systemThe term automatic emergency braking system means a system on a commercial motor vehicle that, based on a predefined distance and closing rate with respect to an obstacle in the path of the vehicle—(A)alerts the driver of the obstacle; and(B)if necessary, to avoid or mitigate a collision with the obstacle, automatically applies the brakes of the vehicle.(2)Commercial motor vehicleThe term commercial motor vehicle means a motor vehicle or truck-tractor used in commerce to transport property that has a gross vehicle weight rating or a gross vehicle weight of not less than 10,001 pounds.(3)SecretaryThe term Secretary means the Secretary of Transportation. 